Citation Nr: 9922039	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
January 1971 and from December 1973 to April 1986.  The 
veteran died in July 1994.  The appellant is the veteran's 
widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision in which a VA 
Regional Office (RO) denied service connection for the cause 
of the veteran's death.  The notice of disagreement was 
submitted in December 1994.  The statement of the case was 
issued in January 1995.  A substantive appeal was received in 
September 1995.  The veteran testified at a personal hearing 
at the RO in March 1995.  The Board remanded the issue in 
July 1997.  In July 1998 the Board denied entitlement to 
dependency and indemnity compensation under 38 U.S.C.A. 
§ 1318 and remanded the issue of entitlement to service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  According to the death certificate, the immediate cause 
of the veteran's death, on July [redacted], 1994, was Laennec's 
Cirrhosis due to or as a consequence of gastrointestinal 
bleeding, myocardial infarction and respiratory failure; 
hepatic encephalopathy, renal failure and sepsis were listed 
as other significant conditions contributing to death but not 
resulting in the underlying cause.

2.  At the time of the veteran's death, service connection 
was in effect for postoperative herniated nucleus pulposus of 
the lumbar spine and migraine headaches.  Service connection 
was also in effect for loss of the use of both feet due to 
the service connected back disability.  A 100 percent 
schedular rating was in effect also.

3.  Neither cardiovascular-renal disease nor cirrhosis of the 
liver were present in service or within one year following 
separation therefrom; a respiratory disorder was not present 
in service.

4.  Cardiovascular disease and cirrhosis of the liver were 
each first manifested many years following separation from 
service, and were not related to the veteran's service 
connected disabilities.

5.  The veteran's service connected disabilities did not 
contribute substantially or materially to the veteran's 
death, they did not combine to cause death and did not aid or 
lend assistance to the production of death.


CONCLUSIONS OF LAW

1.  Cardiovascular-renal disease, cirrhosis of the liver and 
a respiratory disorder, were not incurred in or aggravated by 
service, may not be presumed to have been so incurred, and 
were not proximately due to or the result of a service 
connected disease or injury.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(1998).

2.  A disability of service origin did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 
3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented a claim 
which is plausible.  All relevant facts have been properly 
developed, and no further assistance is required to comply 
with the duty to assist as mandated by 38 U.S.C.A. § 5107(a).

At the time of the veteran's death on July [redacted], 1994, 
service connection was in effect for postoperative herniated 
nucleus pulposus of the lumbar spine and migraine headaches.  
Service connection was also in effect for loss of the use of 
both feet due to the service connected back disability.  A 
schedular 100 percent rating was in effect.  The death 
certificate lists the immediate cause of death as Laennec's 
Cirrhosis due to or as a consequence of gastrointestinal 
bleeding, myocardial infarction and respiratory failure.  
Hepatic encephalopathy, renal failure and sepsis were listed 
as other significant conditions contributing to death but not 
resulting in the underlying cause.

The service medical records are negative for clinical 
findings or diagnoses of Laennec's Cirrhosis, 
gastrointestinal bleeding, cardiovascular disease, to include 
myocardial infarction, or a respiratory disorder.

Voluminous post service VA medical records dated from 
February 1987 to July 1994 show treatment for the veteran's 
service connected back disorder and migraine condition.  A 
July 1994 pulmonary disease clinic entry noted that the 
veteran was seen for reevaluation of home oxygen need and 
reported that he had been recently hospitalized for bleeding 
varices and treated with a shunt procedure.  The diagnosis 
included chronic liver disease.  Those records do not show 
treatment for the disorders noted on the veteran's death 
certificate.  

Private medical records of Dr. Burton, dated from April 1992 
to June 1994 show that the veteran was initially seen in 
April 1992 for swelling of the face, hand and feet with 
urologic complaints.  The examiner noted a history of 
borderline diabetes, high blood pressure since 1982 and heart 
disease.  The veteran reported that he had an abnormal EKG 
and disc surgery in 1987, 1988 and 1990.  The final diagnoses 
included borderline diabetes, hypertension and 
hypothyroidism.  Subsequent entries show treatment for 
migraines.  An August 1992 entry noted a diagnosis of fatty 
infiltrate of liver.  An April 1993 entry included a 
diagnosis of diabetes, new onset.  A June 1994 entry noted 
that the veteran had been hospitalized for nausea, vomiting 
and some gastrointestinal bleeding.  The impression included 
nausea and vomiting, possibly related to Dilantin, possibly 
related to something else and cirrhosis, ascites.

St. Joseph's Hospital records dated from April to July 1994 
include an April 1994 report of history and physical which 
noted that the veteran was admitted for treatment of 
persistent upper gastrointestinal bleeding.  The examiner 
indicated that it was reported that the veteran had a distant 
history of significant ulcer disease requiring multiple blood 
transfusions and eventually requiring peptic ulcer disease 
surgery approximately twenty years earlier.  It was also 
noted that he had a history of fatty liver demonstrated on a 
CT scan in 1992 and a history of persistently elevated liver 
enzymes.  The veteran denied a history of jaundice or 
hepatitis.  The admitting diagnosis included upper 
gastrointestinal bleeding, chronic liver disease with 
evidence of portal hypertension suggesting cirrhosis of the 
liver, history of migraine seizures, diabetes mellitus, type 
I, hypothyroidism, history of fatty liver and chronically 
elevated liver enzymes and degenerative joint disease, 
particularly of the back.  The examiner noted that with his 
multiple blood transfusions over 20 years ago, the veteran 
would be a good candidate for hepatitis C and resultant 
cirrhosis.  It was also noted that being a diabetic he would 
be subject to fatty liver, identified on CT scan two years 
earlier and occasionally this would result in staccato 
hepatitis and cirrhosis of the liver.  The examiner concluded 
that it would be difficult to ascertain the cause of liver 
disease other than with serological testing since a liver 
biopsy was hazardous at that time.  The April to May 1994 
Discharge summary noted that the veteran had a seizure 
disorder, respiratory arrest and suffered a myocardial 
infarction during hospitalization.  The final diagnoses 
included diagnoses of cirrhosis with portal hypertension, 
presumably related to alcohol abuse in the past, bleeding 
esophageal and gastric varices, bleeding duodenal ulcer with 
visible vestibule, hepatic encephalopathy, respiratory 
arrest, acute myocardial infarction, diabetes mellitus, 
hypothyroidism and seizure disorder. 

A May 1994 McDowell Hospital Emergency Room Note indicated 
that the veteran was brought to the hospital one hour after 
discharge from St. Joseph's Hospital after vomiting blood on 
the way home.  He was treated and transferred back to St. 
Joseph's Hospital.

A May 1994 St. Joseph's Hospital Discharge Summary was 
admitted for treatment of gastrointestinal bleeding.  The 
examiner indicated that due to findings of gastric varices 
and his recurrent life-threatening bleeding, transjugular 
intrahepatic portosystemic shunt (TIPS) was performed.  

The July 1994 Death Summary shows that the veteran had been 
discharged in May 1994 after hospitalization for upper 
gastrointestinal bleeding and had been generally stable until 
the day prior to admission when he had melanotic stools and 
developed hematemesis.  At the time of admission he was 
experiencing active hematemesis, systolic blood pressure was 
100, pulse was 100.  It was noted that ultrasound revealed 
shunt occlusion probably secondary to hepatic vein stenosis 
and that the shunt was revised.  The examiner indicated that 
during hospitalization, the veteran was felt to have some 
ongoing blood loss as well an acute myocardial infarction, 
worsening hepatic failure with encephalopathy and new fevers.  
He continued to deteriorate in spite of placement of an 
endotracheal tube and further evaluation by Cardiology and 
Pulmonary.  The veteran developed evidence of a severe 
metabolic acidosis and thereafter expired.  The final 
diagnoses were gastrointestinal bleeding secondary to gastric 
varices; status post TIPS procedure with shunt occlusion, 
revised during this hospitalization; gastric varicoses and 
esophageal varicoses, status post sclerotherapy; acute 
myocardial infarction; ascites and coagulopathy; seizure 
disorder; history of myocardial infarction; diabetes 
mellitus; hypoxemia; hypothyroidism; depression; degenerative 
joint disease; and, thrombocytopenia.

In March 1995, the appellant testified that that veteran 
underwent several surgeries for his back disability beginning 
in 1987 and that he was on medications for his back 
condition.  Her representative asserted that it was the 
appellant's contention that the veteran developed liver 
malfunction and that the continued medications caused the 
conditions that led to his death.  

A November 1997 statement of Dr. Burton indicates that he 
treated the veteran who died with complications related to 
cirrhosis, recurrent varicocele bleeding.  Dr. Burton noted 
that the veteran had a diffuse fatty liver.  Dr. Burton 
stated, "Certainly some of that was obesity but he was on 
multiple medications for a long period that could also easily 
have contributed to his cirrhosis as well."

Of record are lay statements from relatives, friends and the 
manager of the Employment Security Commission of North 
Carolina, dated and received from September to November 1997, 
which discuss the veteran's deteriorating health from the 
time of service to his death in July 1994.  

Pursuant to the Board's instructions in the July 1998 remand, 
in September 1998, the RO requested Dr. Burton to provide an 
addendum to his November 1997 statement.  Dr. Burton was 
requested to provide a listing of all medications (name and 
dosage) which he opined could have contributed to the 
veteran's death and the disability for which each medication 
was prescribed to treat.  Dr. Burton was also requested to 
provide all dates of treatment of the veteran and an 
explanation of how the medication contributed to the 
veteran's death.

In a September 1998 statement, Dr. Burton responded and 
indicated that the veteran died of complication of cirrhosis 
with variceal bleeding and portal hypertension with ascites 
as well as coagulopathy.  It was also noted that he had a 
long history of diabetes as well as seizure disorder.  Dr. 
Burton stated as follows:

"There were multiple reasons for his 
liver disease including previous alcohol 
abuse, fatty liver, but one of the 
medications he was on conceivably could 
have contributed, at least, somewhat with 
Dilantin that he took for seizure 
disorder. He was also on Levothyroxine 
for hypothyroidism, Lactulose for 
previous history of encephalopathy.  He 
was on Nitro-Dur for angina as well as 
Propranolol.  He was on Aldactone for 
control of ascites and Omeprazole for 
control of GE reflux and to prevent 
recurrent GI bleeding.  He was on Lasix 
for ascites and lower extremity edema and 
Diltiazem XR for underlying coronary 
artery disease and hypertension.  There 
is no way to list all dates for treatment 
as he was in here quite frequently.  He 
was in our office almost monthly from 
04/92 to 06/94." 


In December 1998, the appellant submitted a statement 
indicating that she believed that the veteran's death was due 
to medications taken for his service connected back and 
migraine disabilities.  She asserted that the medications 
caused heart and liver disease which led to his death.  
Attached to that statement is a printed list of medications 
prescribed to the veteran and literature regarding various 
medications which including information on interactions and 
warnings regarding side effects.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a)(1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. 
§§ 1110, 1131 (West 1991).  Where the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and 
cardiovascular-renal disease becomes manifest to a degree of 
10 percent within 1 year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "Chronic".  Continuity of symptomatology 
is required only when the condition noted during service is 
not, in fact, shown to be chronic or when the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (1998).

After a full review of the record, the Board concludes that 
entitlement to service connection for the cause of the 
veteran's death is not warranted.  The death certificate 
lists the immediate cause of death as Laennec's Cirrhosis due 
to or as a consequence of gastrointestinal bleeding, 
myocardial infarction and respiratory failure.  The evidence 
fails to reveal the existence of any cardiovascular disease 
or renal disease, to include Laennec's cirrhosis of the 
liver, during service or within one year following the 
veteran's discharge.  The first evidence of a diagnosis of 
any cardiovascular or renal disease and cirrhosis of the 
liver is many years following discharge from service.  In 
addition, there is no evidence of any respiratory disorder 
during service.

The Board has also considered the appellant's contentions 
that the veteran's service connected disabilities either 
caused or contributed materially or substantially to cause 
his death.  She has asserted that that medication taken to 
treat his service connected back and migraine headache 
disabilities caused both heart and liver conditions that led 
to his death.  In support of these contentions, the 
statements of Dr. Burton, the veteran's treating physician 
are included in the record.  In November 1997, the Burton 
opined that in addition to obesity, multiple medications for 
a long period that could have contributed to cirrhosis of the 
liver.  In his additional September 1998 statement, Dr. 
Burton noted several of the medications that the veteran was 
taking and indicated that one of the medications he was on 
"conceivably could have contributed, at least, somewhat with 
Dilantin that he took for seizure disorder".   The Board 
finds that this broad speculative statement has very little 
probative value in determining the issue of service 
connection for the cause of the veteran's death.  Although 
Dr. Burton indicated that a prescribed medication could 
possibly have interacted with medication for the service 
connected seizure disorder, he did not identify any specific 
medication and was unable to state conclusively that any 
relationship between medications and the cause of death.  The 
Board finds that the medical evidence of record, which fails 
to show any relationship between the veteran's death and any 
medication that he was taking for either a service connected 
or nonservice connected disability, is more probative than 
the speculative and inconclusive statements of Dr. Burton.  
The Board concludes that the entire record supports the 
finding that there has been no etiological relationship 
established between the veteran's service connected 
disabilities and his death from cardiovascular and liver 
disease.  Moreover, the objective evidence does not indicate 
that the veteran's service connected disabilities contributed 
to his death in any significant way.  The veteran's service 
connected disabilities are not listed on the veteran's death 
certificate as being contributory factors in his death.  

The Board has considered that assertions of the appellant.  
However, as a lay person, the appellant is not competent to 
offer evidence that requires medical knowledge, such as the 
diagnosis or cause of a disability or death.  Thus, her 
statements regarding medical causation are not probative.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

The appellant's contentions have been considered, however, 
the Board finds that they are not supported by the record.  
Based on these findings and following a full review of the 
record, it is clear that the preponderance of the evidence is 
against the appellant's claim for entitlement to service 
connection for the cause of the veteran's death. In reaching 
this decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal is denied.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

